        Case 1:20-cv-03078-EGS Document 16 Filed 01/25/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

NATIONAL TREASURY EMPLOYEES UNION )
800 K Street, N.W., Suite 1000                 )
Washington, D.C. 20001                         )
                                               )
                          Plaintiff,           )
                                               )
              v.                               )          Case No. 20-3078
                                               )
DONALD J. TRUMP,                               )           NOTICE OF
President of the United States,                )           VOLUNTARY
The White House                                )           DISMISSAL
1600 Pennsylvania Avenue, N.W.                 )
Washington, D.C. 20500                         )
                                               )
and                                            )
                                               )
MICHAEL J. RIGAS, Acting Director,             )
U.S. Office of Personnel Management            )
1900 E Street, N.W.                            )
Washington, D.C. 20415                         )
                                               )
                          Defendants.          )
______________________________________________ )


               NOTICE OF DISMISSAL PURSUANT TO RULE 41
      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff National
Treasury Employees Union hereby gives notice that the above captioned action is
voluntarily dismissed, without prejudice.


                               Respectfully submitted,

                               /s/ Gregory O’Duden
                               GREGORY O’DUDEN (D.C. Bar 254862)
                               General Counsel

                                /s/ Julie M. Wilson
                               JULIE M. WILSON (D.C. Bar 482946)
                               Deputy General Counsel
       Case 1:20-cv-03078-EGS Document 16 Filed 01/25/21 Page 2 of 3




                            /s/ Paras N. Shah
                            PARAS N. SHAH (D.C. Bar 983881)
                            Assistant Counsel

                            /s/ Allison C. Giles
                            ALLISON C. GILES (D.C. Bar 439705)
                            Assistant Counsel

                            NATIONAL TREASURY EMPLOYEES UNION
                            800 K Street, N.W., Suite 1000
                            Washington, D.C. 20001
                            Tel: (202) 572-5500
                            Fax: (202) 572-5645
                            Email: greg.oduden@nteu.org
                            Email: julie.wilson@nteu.org
                            Email: paras.shah@nteu.org
                            Email: allie.giles@nteu.org

January 25, 2021            Attorneys for Plaintiff




                                      2
        Case 1:20-cv-03078-EGS Document 16 Filed 01/25/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I certify that, on January 25, 2021, I electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the

District of Columbia through the CM/ECF system and I certify that service was

accomplished pursuant to the Court’s electronic filing procedures.



                                  /s/ Allison C. Giles
                                 ALLISON C. GILES
                                 Assistant Counsel
                                 DC Bar No. 257840
                                 NATIONAL TREASURY EMPLOYEES UNION
                                 800 K Street, N.W., Suite 1000
                                 Washington, DC 20001
                                 (202) 572-5500




                                           3
